            Case 2:20-cv-00236-RSM Document 49 Filed 01/04/21 Page 1 of 5




 1                                                                          Hon. Ricardo S. Martinez

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8     PAUL SCOTT, an individual,
                                                            NO. 2:20-cv-00236-RSM
 9                                         Plaintiff,
       v.                                                  STIPULATED MOTION AND
10                                                         ORDER FOR EXTENSION OF
       CALEB CARR, individually; and VITA                  CERTAIN DEADLINES
11     INCLINATA TECHNOLOGIES INC., a
       Delaware Corporation, as a nominal
12     Defendant,

13                                        Defendants.

14
            WHEREAS, on April 7, 2020, the Court issued an Order Setting Trial Date and Related
15
     Dates (Dkt. No. 27);
16
            WHEREAS, in Part B of the parties Joint Status Report and Discovery Plan the parties
17
     jointly represented to the Court their perceived difficulties in their scheduling needs due to the
18
     unprecedented effects of the COVID-19 pandemic and their commitment to work
19
     cooperatively with one another to accommodate each other during these unprecedented times
20
     (Dkt. No. 24);
21
            WHEREAS, on September 14, 2020, the Court entered a Stipulated Motion and Order
22
     For Extension of Certain Deadlines (Dkt. No. 45);
23

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 1
      Case No. 2:20-cv-00236-RSM
            Case 2:20-cv-00236-RSM Document 49 Filed 01/04/21 Page 2 of 5




 1          WHEREAS, due to the continued unprecedented effects of the COVID-19 pandemic,

 2   and the challenges and difficulties associated with conducting discovery while Washington’s

 3   stay-at-home order was in effect and while each parties’ attorneys’ physical offices continues

 4   to remain closed as of present, the parties believe that a change to the dates and schedule

 5   previously set by the Court and agreed to by the parties is necessary;

 6          WHEREAS, the parties have agreed to extend certain deadlines due to the due to the

 7   challenges and difficulties associated with conducting discovery, including illness of defense

 8   counsel’s staff, and other impacts associated with COVID 19;

 9          WHEREAS, the parties believe that the Court is well acquainted with the circumstances

10   of this national health emergency, and is more than likely aware of the general nature of the

11   impact on law firms during this uncertain time; however, should the Court require declarations

12   explaining the impact of the COVID-19 pandemic of their respective counsel’s law firms, the

13   parties are more than willing to articulate specific circumstances supporting good cause for

14   this modification.

15          IT IS HEREBY STIPULATED AND AGREED by and through the undersigned

16   counsel for Plaintiff and Defendant, in accordance with LCR 7(d)(1) and 10(g), subject to the

17   approval of the Court, that trial be continued from August 2, 2021 to August 23, 2021 or as

18   soonest thereafter as the Court permits, and the following deadlines in the shall be modified as

19   set forth below:

20
       Event Title                                  Current Deadline          Proposed Amended
21                                                                            Deadline

22     JURY TRIAL DATE                              August 2, 2021            October 12, 2021

23

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 2
      Case No. 2:20-cv-00236-RSM
           Case 2:20-cv-00236-RSM Document 49 Filed 01/04/21 Page 3 of 5




 1    All Motions Related to non-expert          January 27, 2021      March 29, 2021
      Discovery must be filed by (see LCR
 2    7(d)
      Disclosure of Expert Testimony under       March 5, 2021         May 4, 2021
 3    FRCP 26(a)(2)

 4    Discovery Completed by                     April 30, 2021        June 29, 2021

 5    All dispositive motions must be            May 7, 2021           July 6, 2021
      filed by and noted on the motion
 6    calendar no later than the fourth Friday
      thereafter
 7    (see LCR 7(d))

 8    Mediation per LCR 39.1(c)(3), if           June 18, 2021         June 18, 2021
      requested by the parties, held no later
 9    than

10    All motions in limine must be filed by     July 9, 2021          July 9, 2021
      and noted on the motion calendar no
11    later than the THIRD Friday thereafter

12    Agreed pretrial order due                  July 21, 2021         July 21, 2021

13    Pretrial conference to be scheduled by
      the Court.
14
      Trial briefs, proposed voir dire questions, July 28, 2021        July 28, 2021
15    jury instructions, neutral statement of
      the case, and trial exhibits due
16
           DATED this 31st day of December, 2020.
17
                                                   TOMLINSON BOMSZTYK RUSS
18
                                                   By: /s/ Abigail Z. Staggers
19                                                 Abigail Staggers, WSBA No. 43962
                                                   Blair M. Russ, WSBA No. 40374
20                                                 1000 Second Avenue, 3660
                                                   Seattle, WA 98104
21                                                 Phone: (206) 621-1871
                                                   Fax:      (206) 621-9907
22                                                 Email: azs@tbr-law.com
                                                             bmr@tbr-law.com
23                                                 Attorneys for Plaintiff Scott

     STIPULATED MOTION AND ORDER FOR
     EXTENSION OF CERTAIN DEADLINES - 3
     Case No. 2:20-cv-00236-RSM
          Case 2:20-cv-00236-RSM Document 49 Filed 01/04/21 Page 4 of 5




 1
                                          BETTS PATTERSON MINES
 2

 3                                        By: /s/ Anne Cohen (w/permission
                                          Anne Cohen, WSBA No. 41183
 4                                        Betts Patterson Mines
                                          111 SW 5th Avenue, Suite 3650
 5                                        Portland, Oregon 97204
                                          acohen@bpmlaw.com
 6
                                          Attorney for Defendants Carr and
 7                                        Vita

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION AND ORDER FOR
     EXTENSION OF CERTAIN DEADLINES - 4
     Case No. 2:20-cv-00236-RSM
            Case 2:20-cv-00236-RSM Document 49 Filed 01/04/21 Page 5 of 5




 1                                       ORDER

 2          Based on the foregoing, IT IS SO ORDERED.

 3
            DATED: January 4, 2021.
 4

 5

 6

 7
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9
     Presented by:
10
     TOMLINSON BOMSZTYK RUSS
11

12   By: /s/ Abigail Z. Staggers
     Abigail Staggers, WSBA No. 43962
13   Blair M. Russ, WSBA No. 40374
     1000 Second Avenue, 3660
14   Seattle, WA 98104
     Phone: (206) 621-1871
15   Fax: (206) 621-9907
     Email: azs@tbr-law.com
16           bmr@tbr-law.com

17   Attorneys for Plaintiff Scott

18   BETTS PATTERSON MINES

19
     By: /s/ Anne Cohen (w/permission
20   Anne Cohen, WSBA No. 41183
     Betts Patterson Mines
21   111 SW 5th Avenue, Suite 3650
     Portland, Oregon 97204
22   acohen@bpmlaw.com

23   Attorney for Defendants Carr and Vita

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF CERTAIN DEADLINES - 5
      Case No. 2:20-cv-00236-RSM
